EXHIBIT 10.2
 
NONSTATUTORY STOCK OPTION AGREEMENT
 
PIONEER NATURAL RESOURCES COMPANY
2006 LONG TERM INCENTIVE PLAN
 


________________, 20____
 
To: Scott D. Sheffield
 
Pioneer Natural Resources Company, a Delaware corporation (the “Company”), is
pleased to grant you the right and option (the “Option”) to purchase all or any
part of an aggregate of __________ shares of common stock, par value $0.01, of
the Company (the “Stock”), subject to certain restrictions and on the terms and
conditions contained in this Nonstatutory Stock Option Agreement (the
“Agreement”) and the Pioneer Natural Resources Company 2006 Long Term Incentive
Plan (as amended, the “Plan”). A copy of the Plan is available upon request.
Except as provided below, to the extent that any provision of this Agreement
conflicts with the expressly applicable terms of the Plan, you acknowledge and
agree that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Agreement shall be deemed amended so as to carry
out the purpose and intent of the Plan. Terms that have their initial letters
capitalized, but that are not otherwise defined in this Agreement, shall have
the meanings given to them in the Plan in effect as of the date of this
Agreement. This Option shall not be treated as an incentive stock option within
the meaning of section 422(b) of the Code.
 
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Option. By accepting this Agreement, you agree to be bound
by all of the terms hereof.
 
1.  Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be $_____ per share, which has been determined to
be not less than the Fair Market Value of the Stock at the date of grant of this
Option, which is ____________ (the “Date of Grant”). For all purposes of this
Agreement, Fair Market Value of Stock shall be determined in accordance with the
provisions of the Plan.
 
2.  Vesting and Exercise of Option.
 
(a)  Vesting Date.  Subject to the terms and conditions of this Agreement, this
Option will vest and be exercisable, by written notice to the Company at its
principal executive office addressed to the attention of its Corporate Secretary
(or such other officer or employee of the Company as the Company may designate
from time to time), on the third anniversary of the date of this Agreement (the
“Vesting Date”); provided, however, that this Option will vest and become
exercisable on the Vesting Date only if you have been an employee of the Company
or of a Subsidiary continuously from the date of this Agreement through the
Vesting Date.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Exercise Procedures.  Subject to the relevant provisions and limitations
contained herein and in the Plan, you may exercise the Option to purchase all or
a portion of the shares that vest and become exercisable on the Vesting Date at
any time prior to the termination of the Option pursuant to this Agreement. In
no event shall you be entitled to exercise the Option for any shares that are
not vested.  Exercise of the Option shall be made by delivery to the Company by
you (or another person entitled to exercise the Option as provided hereunder) of
(i) an executed “Notice of Stock Option Exercise,” and (ii) payment of the
aggregate purchase price for shares purchased pursuant to the exercise. If you
are on leave of absence for any reason, the Company may, in its sole discretion,
determine that you will be considered still in the employ of or providing
services for the Company, provided that rights to the Option may, in the
discretion of the Company, be limited to the extent to which those rights were
earned or vested when the leave of absence began.
 
(c)  Payment of Purchase Price.  The purchase price of shares as to which this
Option is exercised shall be paid in full at the time of exercise, at your
election, with the approval of the Company, (i) in cash (including check, bank
draft or money order payable to the order of the Company), (ii) by delivering or
constructively tendering to the Company shares of Stock having a Fair Market
Value equal to the purchase price (provided such shares used for this purpose
must have been held by you for such minimum period of time as may be established
from time to time by the Committee), (iii) if the Stock is readily tradable on a
national securities market, through a “cashless exercise” in accordance with a
Company-established policy or program for the same, or (iv) any combination of
the foregoing. No fraction of a share of Stock shall be issued by the Company
upon exercise of an Option or accepted by the Company in payment of the exercise
price thereof; rather, you shall provide a cash payment for such amount as is
necessary to effect the issuance and acceptance of only whole shares of Stock.
Unless and until a certificate or certificates representing such shares shall
have been issued by the Company to you, you (or the person permitted to exercise
this Option in the event of your death) shall not be or have any of the rights
or privileges of a stockholder of the Company with respect to shares acquirable
upon an exercise of this Option.
 
(d)    Expiration Date.  This Option shall not be exercisable in any event after
the expiration of ten (10) years from the Date of Grant (the “Expiration Date”).
 
3.  Effect of Change in Control.  Notwithstanding Section 2 of this Agreement,
upon the occurrence of a Change in Control, this Option shall become fully
vested and exercisable as to all shares covered hereby.
 
4.  Effect of Termination of Employment.  Except as provided below, this Option
may be exercised only while you continue to perform services for the Company or
any Subsidiary and will terminate and cease to be exercisable upon termination
of your service.
 
(a)  Termination By Employee Without Good Reason.
 
(i)   If your employment relationship with the Company or any of its
Subsidiaries is terminated voluntarily by you prior to the Vesting Date and such
termination is not a Termination for Good Reason (as such term is defined in the
Severance Agreement between you and the Company or one of its Subsidiaries),
then this Option shall terminate as of the date of such termination and shall
never become exercisable.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  If your employment relationship with the Company or any of its
Subsidiaries is terminated voluntarily by you on or after the Vesting Date and
such termination is not a Termination for Good Reason, then this Option, to the
extent then vested and exercisable, may be exercised by you at any time during
the period ending on the earlier to occur of (A) thirty (30) days following such
termination, or (B) the Expiration Date.
 
(b)  Termination By The Company For Cause.
 
(i)  If your employment relationship with the Company or any of its Subsidiaries
is terminated by the Company prior to the Vesting Date and such termination is a
Termination for Cause (as such term is defined in the Severance Agreement
between you and the Company or one of its Subsidiaries), then this Option shall
terminate as of the date of termination and shall never become exercisable.
 
(ii)  If your employment relationship with the Company or any of its
Subsidiaries is terminated by the Company on or after the Vesting Date and such
termination is a Termination for Cause, then this Option, to the extent then
vested and exercisable, may be exercised by you at any time during the period
ending on the earlier to occur of (A) thirty (30) days following such
termination, or (B) the Expiration Date.
 
(c)     Termination By The Company Not For Cause Or By Employee For Good Reason.
 
(i)  Notwithstanding Section 2 of this Agreement, if your employment
relationship with the Company and each of its Subsidiaries by which you are
employed is terminated prior to the Vesting Date (x) by the Company and such
Subsidiaries and such termination is not a Termination for Cause or (y) by you
and such termination is a Termination for Good Reason, then this Option shall
become fully vested and exercisable as to all shares covered hereby.
 
(ii)  If your employment relationship with the Company and each of its
Subsidiaries by which you are employed is terminated (x) by the Company and such
Subsidiaries and such termination is not a Termination for Cause or (y) by you
and such termination is a Termination for Good Reason, then this Option, to the
extent then vested and exercisable (including pursuant to Section 4(c)(i)
above), may be exercised by you at any time during the period ending on the
earlier to occur of (A) the date that is six (6) months following such
termination, or (B) the Expiration Date; provided, that, if any such termination
occurs upon or following the occurrence of a Change in Control, then this
Option, to the extent then vested and exercisable, may be exercised by you at
any time prior to the Expiration Date.
 
3
 
 
 

--------------------------------------------------------------------------------

 
(d)  Other Termination Events.
 
(i)  If your employment relationship with the Company and each of its
Subsidiaries by which you are employed is terminated prior to the Vesting Date
as a result of any of the following events:
 
A. your death;
 
B. your Disability; or
 
C. your Normal Retirement;
 
then, notwithstanding Section 2 of this Agreement, this Option shall become
vested and exercisable as to a number of shares of Stock equal to the product of
(I) the total number of shares of Stock initially subject to this Option times
(II) a fraction, the numerator of which is the number of full months (counting
the month in which your termination of employment occurs as a full month),
beginning with the first full month following the date of this Agreement, during
which you were employed by the Company and/or any Subsidiary and the denominator
of which is 36; provided, that, if application of the foregoing calculation
would result in you becoming vested in a fractional number of shares, the number
of vested shares shall be rounded up to the nearest whole share. The portion, if
any, of this Option that thereby becomes vested and exercisable may be exercised
by you at any time during the period specified in Section 4(d)(ii) below. The
portion, if any, of this Option that does not thereby become vested and
exercisable as of the date of the termination of your employment relationship
shall terminate as of the date of termination and shall never become
exercisable.


(ii)  If your employment relationship with the Company and each of its
Subsidiaries by which you are employed is terminated for one of the reasons
specified in clauses (A) or (B) of Section 4(d)(i) above, then this Option, to
the extent then vested and exercisable (including pursuant to Section 4(d)(i)
above), may be exercised by you at any time during the period ending on the
earlier to occur of (A) the date that is six (6) months following such
termination, or (B) the Expiration Date. If your employment relationship with
the Company and each of its Subsidiaries by which you are employed is terminated
for one of the reasons specified in clause (C) of Section 4(d)(i) above, then
this Option, to the extent then vested and exercisable (including pursuant to
Section 4(d)(i) above), may be exercised by you at any time prior to the
Expiration Date.
 
(iii)  For purposes of this Section 4(d), “Disability” shall have the meaning
ascribed to it in the Severance Agreement between you and the Company or one of
its Subsidiaries; and “Normal Retirement” shall mean the termination of your
employment relationship with the Company and each of its Subsidiaries by which
you are employed due to your retirement on or after the date you attain age 60.
 
5.  Adjustment Provisions. In the event there is any change in the Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, the number of shares associated with this
Option shall be adjusted in the manner consistent with the adjustment provisions
provided in Section 9(b) and 9(c)(ii) of the Plan.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Transferability. This Option, and any rights or interests therein, will be
transferable by you only to the extent permitted pursuant to the terms of
Section 10 of the Plan or approved by the Committee.
 
7.  Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
 
8.  Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise. If,
due to Section 4 of the Plan, the Company fails or is unable to permit you to
exercise all or any part of this Option following your delivery of written
notice of exercise to the Company and tender of performance in accordance with
this Agreement (which failure shall not be deemed a permitted delay pursuant to
Section 24 of this Agreement), as your sole and exclusive remedy for such
failure, in addition to the rights provided under the first sentence of this
Section 8, you may require the Company to pay to you an amount in cash equal to
the product of (i) the number of shares of Stock with respect to which the
Company failed to permit you to exercise your Option, times (ii) the difference
of (A) the Fair Market Value of one share of Stock on the date of your exercise
minus (B) the purchase price set forth in Section 1 of this Agreement (as
adjusted pursuant to this Agreement and the Plan). The Company shall make such
payment to you with in ten (10) following receipt of your written demand
therefor, subject to compliance with any tax withholding obligations that the
Company in its discretion deems to be necessary with respect to such payment.
Upon such payment to you, that portion of the Option as to which you tendered a
notice of exercise but for which exercise was not permitted shall terminate and
cease to be exercisable.
 
9.  Information Confidential. As partial consideration for the granting of the
Option hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan. In the event any breach of this
promise comes to the attention of the Company, it shall take into consideration
that breach in determining whether to recommend the grant of any future similar
award to you, as a factor militating against the advisability of granting any
such future award to you.
 
10.  Payment of Taxes.
 
(a)  Withholding Requirement.  The Committee may, in its discretion, require you
to pay to the Company at the time of exercise of an Option or thereafter, the
amount that the Committee deems necessary to satisfy the Company’s current or
future obligation to withhold federal, state or local income or other taxes that
you incur by exercising the Option.  In
 
5
 
 
 

--------------------------------------------------------------------------------

 
 

connection with such an event requiring tax withholding, you may (i) direct the
Company, in the Company’s discretion, to withhold from the shares of Stock to be
issued upon exercise the number of shares necessary to satisfy the Company’s
obligation to withhold taxes, that determination to be based on the shares’ Fair
Market Value as of the date of exercise; (ii) deliver to the Company, in the
Company’s discretion, sufficient shares of Stock (based upon the Fair Market
Value as of the date of such delivery) to satisfy the Company’s tax withholding
obligation; or (iii) deliver sufficient cash to the Company to satisfy its tax
withholding obligations.  If you elect to use a Stock withholding feature, you
must make the election at the time and in the manner that the Committee
prescribes.  The Committee may, at its sole option, deny your request to satisfy
withholding obligations through shares of Stock instead of cash.
 
(b)  Deficiency.  If you fail to pay the required amount to the Company and fail
to make a Stock withholding election pursuant to Section 10(a)(i) or 10(a)(ii)
above, the Company is authorized to withhold from any cash remuneration (or,
Stock remuneration, including withholding any shares of Stock distributable to
you upon exercise of this Option) then or thereafter payable to you any tax
required to be withheld by reason of the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option. If the
Committee subsequently determines that the aggregate Fair Market Value of any
shares of Stock withheld or delivered as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, you
shall pay to the Company, immediately upon the Committee’s request, the amount
of the deficiency in the form of payment requested by the Committee.
 
11.  Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.
 
12.  No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.
 
13.  No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
 
14.  Company Records. Records of the Company or its Subsidiaries regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
 
15.  Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
 
16.  Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be
 
6
 
 
 

--------------------------------------------------------------------------------

 
 

delivered hereunder shall be deemed to be delivered on the date on which it is
personally delivered, or, whether actually received or not, on the third
Business Day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address which such person has theretofore specified by written notice delivered
in accordance herewith. The Company or you may change, at any time and from time
to time, by written notice to the other, the address which it or he had
previously specified for receiving notices.  The Company and you agree that any
notices shall be given to the Company or to you at the following addresses:
 
Company:               Pioneer Natural Resources Company
Attn: Corporate Secretary
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746


Holder:                    At your current address as shown in the Company’s
records.


17.  Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
 
18.  Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
 
19.  Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.
 
20.  Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.
 
21.  Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
 
22.  Amendment. This Agreement may be amended at any time unilaterally by the
Company, provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement in compliance with any applicable
laws, including Section 409A of the Code.
 
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
23.  The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan; provided, however, that
notwithstanding anything to the contrary herein, any provision of this Agreement
that is inconsistent with the provisions of Section 9(c), (e), and (f) of the
Plan shall control over such provisions of the Plan.
 
24.  Agreement Respecting Securities Laws.
 
(a)  Notwithstanding any provision of this Agreement to the contrary, the grant
of the Option and the issuance of Stock will be subject to compliance with all
applicable requirements of federal, state, and foreign securities laws and with
the requirements of any stock exchange or market system upon which the Stock may
then be listed. The Company may delay the exercise of the Option if the issuance
of shares of Stock upon exercise would constitute a violation of any applicable
federal, state, or foreign securities laws or other laws or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. Until the shares of Stock acquirable upon the exercise of the
Option have been registered for issuance under the Securities Act of 1933, as
amended (the “Securities Act”), the Company will not issue such shares unless
you provide the Company with a written opinion of legal counsel, who shall be
satisfactory to the Company, addressed to the Company and satisfactory in form
and substance to the Company’s counsel, to the effect that the proposed issuance
of such shares to you may be made without registration under the Securities Act.
YOU ARE CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. ACCORDINGLY, YOU MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. Except as expressly
provided in Section 8 of this Agreement, the inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Option will relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority has not been obtained.  As a condition to the exercise of the Option,
the Company may require you to satisfy any qualifications that may be necessary
or appropriate to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect to such compliance as may be
requested by the Company.
 
(b)  Notwithstanding Section 4(c) or (d), if the exercise of the Option within
the applicable time period set forth in Section 4(c) or (d) is prevented by the
provisions of Section 24(a) above, the Option will remain exercisable until 30
days after the date you are notified by the Company that the Option is
exercisable, but in any event no later than the Expiration Date. The Company
makes no representation as to the tax consequences of any such delayed exercise.
You should consult with your tax advisor as to the tax consequences of any such
delayed exercise.
 
25.  Extension in Connection with Section 16.  Notwithstanding Section 4(c) or
(d), if a sale within the applicable time periods set forth in Section 4(c) or
(d) of shares acquired upon exercise of the Option would subject you to suit
under Section 16(b) of the Exchange Act, the Option will remain exercisable
until the earliest to occur of (a) the 10th day following the date on which a
sale of such shares by you would no longer be subject to such suit, (b) the
190th day after your termination of service with the Company and its
Subsidiaries, or (c) the Expiration
 
8
 
 
 

--------------------------------------------------------------------------------

 
 

Date. The Company makes no representation as to the tax consequences of any such
delayed exercise. You should consult with your tax advisor as to the tax
consequences of any such delayed exercise.
 
26.  Status of Stock. You agree that (a) the certificates representing the
shares of Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with Section 4 and
applicable securities laws, (b) the Company may refuse to register the transfer
of the shares of Stock purchased under this Option on the stock transfer records
of the Company if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of Section 24 or any
applicable securities law, and (c) the Company may give related instructions to
its transfer agent, if any, to stop registration of the transfer of the shares
of Stock purchased under this Option.
 
27.  Electronic Delivery and Acknowledgement. No signature by you is required to
accept the award represented by this Agreement. By your acceptance of this
award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this award and
the Plan. By your acceptance of the award represented by this Agreement, you
consent to receive such documents by electronic delivery and to the engagement
of any such third party.
 


9

 
 

--------------------------------------------------------------------------------

 





Schedule 1
 
The document to which this Schedule I is attached is the form of Nonstatutory
Stock Option Agreement between the Company and each of Scott D. Sheffield and
Timothy L. Dove. The form of Nonstatutory Stock Option Agreement between the
Company and its other executive officers varies from this form as follows:
 
1.  The form of Nonstatutory Stock Option Agreement between the Company and its
other executive officers varies from this form by modifying Section 4 to
provide, in its entirety, the following:



4.           Effect of Termination of Employment.  Except as provided below,
this Option may be exercised only while you continue to perform services for the
Company or any Subsidiary and will terminate and cease to be exercisable upon
termination of your service.


(a)           Termination By Employee Without Good Reason.


    (i)           If your employment relationship with the Company or any of its
Subsidiaries is terminated voluntarily by you prior to the Vesting Date and such
termination is not a Termination for Good Reason (as such term is defined in the
Severance Agreement between you and the Company or one of its Subsidiaries),
then this Option shall terminate as of the date of such termination and shall
never become exercisable.


    (ii)           If your employment relationship with the Company or any of
its Subsidiaries is terminated voluntarily by you on or after the Vesting Date
and such termination is not a Termination for Good Reason, then this Option, to
the extent then vested and exercisable, may be exercised by you at any time
during the period ending on the earlier to occur of (A) thirty (30) days
following such termination, or (B) the Expiration Date.


(b)           Termination By The Company For Cause.


    (i)           If your employment relationship with the Company or any of its
Subsidiaries is terminated by the Company prior to the Vesting Date and such
termination is a Termination for Cause (as such term is defined in the Severance
Agreement between you and the Company or one of its Subsidiaries), then this
Option shall terminate as of the date of termination and shall never become
exercisable.


    (ii)           If your employment relationship with the Company or any of
its Subsidiaries is terminated by the Company on or after the Vesting Date and
such termination is a Termination for Cause, then this Option, to the extent
then vested and exercisable, may be exercised by you at any time during the
period ending on the earlier to occur of (A) thirty (30) days following such
termination, or (B) the Expiration Date.


    (iii)           [Intentionally Omitted]


(c)           Other Termination Events.


    (i)           If your employment relationship with the Company and each of
its Subsidiaries by which you are employed is terminated prior to the Vesting
Date as a result of any of the following events:


    A.           your death;


    B.           your Disability;


    C.           your Normal Retirement; or
 
10
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
D.
a termination by the Company and its Subsidiaries that is not a Termination for
Cause or a termination by you that is a Termination for Good Reason;



then, notwithstanding Section 2 of this Agreement, this Option shall become
vested and exercisable as to a number of shares of Stock equal to the product of
(I) the total number of shares of Stock initially subject to this Option times
(II) a fraction, the numerator of which is the number of full months (counting
the month in which your termination of employment occurs as a full month),
beginning with the first full month following the date of this Agreement, during
which you were employed by the Company and/or any Subsidiary and the denominator
of which is 36; provided, that, if application of the foregoing calculation
would result in you becoming vested in a fractional number of shares, the number
of vested shares shall be rounded up to the nearest whole share. The portion, if
any, of this Option that thereby becomes vested and exercisable may be exercised
by you at any time during the period specified in Section 4(c)(ii) below. The
portion, if any, of this Option that does not thereby become vested and
exercisable as of the date of the termination of your employment relationship
shall terminate as of the date of termination and shall never become
exercisable.


    (ii)           If your employment relationship with the Company and each of
its Subsidiaries by which you are employed is terminated for one of the reasons
specified in clauses (A), (B) or (D) of Section 4(c)(i) above, then this Option,
to the extent then vested and exercisable (including pursuant to Section 4(c)(i)
above), may be exercised by you at any time during the period ending on the
earlier to occur of (A) the date that is six (6) months following such
termination, or (B) the Expiration Date; provided, that, if any such termination
(I) is a termination by the Company and its Subsidiaries that is not a
Termination for Cause or a termination by you that is a Termination for Good
Reason and (II) occurs upon or following the occurrence of a Change in Control,
then this Option, to the extent then vested and exercisable, may be exercised by
you at any time prior to the Expiration Date. If your employment relationship
with the Company and each of its Subsidiaries by which you are employed is
terminated for one of the reasons specified in clause (C) of Section 4(c)(i)
above, then this Option, to the extent then vested and exercisable (including
pursuant to Section 4(c)(i) above), may be exercised by you at any time prior to
the Expiration Date.


    (iii)           For purposes of this Section 4(c), “Disability” shall have
the meaning ascribed to it in the Severance Agreement between you and the
Company or one of its Subsidiaries; and “Normal Retirement” shall mean the
termination of your employment relationship with the Company and each of its
Subsidiaries by which you are employed due to your retirement on or after the
date you attain age 60.


2.  The form of Nonstatutory Stock Option Agreement between the Company and its
other executive officers varies from this form by modifying Section 24(b) to
provide, in its entirety, the following:

    (b)        Notwithstanding Section 4(c), if the exercise of the Option
within the applicable time period set forth in Section 4(c) is prevented by the
provisions of Section 24(a) above, the Option will remain exercisable until 30
days after the date you are notified by the Company that the Option is
exercisable, but in any event no later than the Expiration Date. The Company
makes no representation as to the tax consequences of any such delayed exercise.
You should consult with your tax advisor as to the tax consequences of any such
delayed exercise.


3. The form of Nonstatutory Stock Option Agreement between the Company and its
other executive officers varies from this form by modifying Section 25 to
provide, in its entirety, the following:

       25.        Extension in Connection with Section 16. Notwithstanding
Section 4(c), if a sale within the applicable time periods set forth in Section
4(c) of shares acquired upon exercise of the Option would subject you to suit
under Section 16(b) of the Exchange Act, the Option will remain exercisable
until the earliest to occur of (a) the 10th day following the date on which a
sale of such shares by you would no longer be subject to such suit, (b) the
190th day after your termination of
 
 
11
 
 
 

--------------------------------------------------------------------------------

 
 
 

service with the Company and its Subsidiaries, or (c) the Expiration Date. The
Company makes no representation as to the tax consequences of any such delayed
exercise. You should consult with your tax advisor as to the tax consequences of
any such delayed exercise.
 
 
12

 
 

--------------------------------------------------------------------------------

 
